Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the Response to the Election/Restriction filed 06/30/2022.
	The preliminary amendment, filed 03/16/2021, that cancelled claims 1-20 and added claims 21-40, is acknowledged.
	Claims 21-40 are pending.
Priority
	The instant application is a 371 of PCT/US19/12647, filed 01/08/2019, which claims priority to provisional application 62/614,658, field 01/08/2018.  
Information Disclosure Statement
The information disclosure statements (IDS) dated 06/15/2020 and 12/17/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
Election/Restrictions
Applicant’s election without traverse of FuM195 (a/k/a lintuzumab) as the anti-CD33 targeting agent, Actinium-225 as the radiolabel species, and the combination of cladribine, cytarabine, mitoxantrone, and filgrastim as the chemotherapeutic agents, in the reply filed on 06/30/2022, is acknowledged.
Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 21-32 and 34-40 are examined on the merits herein.  

Claim Objections
Claims 22-23, 27, 30-31, 35-36, 38 and 40 are objected to because of the following informalities:   
-The recitation of “m2,” which is referencing meters squared, in claims 22-23 is unclear.  The “2” should be recited as a superscript following the “m,” such as “m2.”
-Claim 27 ends with a period and then is followed by claim 34.  Claim 34 and its contents should be deleted from claim 27.
-Claim 30 recites “lintuzumab” as an anti-CD33 targeting agent and claims 30-31, 38 and 40 recited “HuM195” as an anti-CD33 targeting agent.  The instant specification, on page 7, teaches “HuM195” and “lintuzumab” as synonyms. For consistency and clarity, “lintuzumab” should be recited in place of “HuM195” in claims 31, 38 and 40.
-Claims 35 and 36 state that “the method may treat. . .”  These claims are not clear because the term “may” connotes that the methods also “may not” treat hematological diseases/disorders or relapsed/refractory acute myeloid leukemia.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-32, 34-37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 21 is indefinite because it is not clear what members are encompassed by the group of chemotherapeutic agents.  Is “filgrastim” a member of the group?  Or is “filgrastim” a type of “granulocyte colony stimulating factor?  
See MPEP 2117 for examples of proper Markush claim language.  In the instant case, deleting the “and” in line 8, and substituting the “or” in line 8 with “and” would overcome this rejection. 
For the purposes of examination, “filgrastim” is interpreted as another member of the group.
Claims 22-32 and 34-37 are rejected for being dependent on claim 21.
-Claims 25-27 recite the limitation "the treatment period" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this phrase is interpreted as “a treatment period.”
-Claims 34 and 40 are indefinite because the phrase “protein dose” is unclear.  Is the “protein dose” merely a “dose of less than 10mg/kg body weight of the subject” or does the term “protein” modify the term “dose” in some way?
For the purpose of examination, “protein dose” is interpreted as “dose.”
-Regarding claim 37, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of examination, the limitations following the phrase “such as” are interpreted as not further limiting the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Note: Due to indefiniteness, claims 21-32, 34-37, and 40 are interpreted as set forth in the above 35 USC 112 rejections.

	Claims 21, 28, 35-37  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2004/0152632 to Feingold (published 2014, IDS dated 6/15/2020), as evidenced by Cleveland Clinic (PTO-892).
	Feingold ‘632 teaches methods of treating acute leukemia and myelodysplastic syndrome by administering a combination therapy of an anti-CD33 cytotoxic conjugate in combination with at least one compound selected from an anthracycline, a pyrimidine, or a purine nucleoside analog (abstract, pgs. 11-12, claims 1, 17, 24).   
	Exemplified is an immunochemotherapy treatment for acute myeloid leukemia that comprises combining gemtuzumab ozogamicin (GO), an anti-CD33 cytotoxic conjugate, with FLAG-IDA, wherein FLAG-IDA is fludarabine, cytarabine (AraC), granulocyte colony stimulating factor (G-CSF), and idarubicin (paragraph 85).  
	Gemtuzumab ozogamicin is administered at a dosage of 3mg/m2 on day 1 of treatment (paragraph 85).  
	Treatment of relapsed/refractory AML patients with gemtuzumab ozogamicin in combination therapy is taught (paragraphs 16, 17, 80).   
	Regarding claim 37, as evidenced by Cleveland Clinic, in people with AML, the bone marrow makes abnormal white blood cells called myeloid blasts, also referred to as myeloblasts (pgs. 1-2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 21-32, 34-37, and 40 are interpreted as set forth in the above 35 USC 112 rejections.


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040152632 to Feingold (published 2014, IDS dated 6/15/2020) as applied to claims 21, 28, 35-37 above, as evidenced by NIH (published 2018, PTO-892). 
	Feingold ‘632 is applied as discussed in the above 35 USC 102 rejection. 
	Feingold ‘632 further teaches mitoxantrone as an anthracycline, and cytarabine and cladribine are taught as pyrimidine or purine nucleoside analogs (paragraphs 24-24, pgs. 11-12, claims 3-4, 17, 24). 
	Administering to a patient a therapeutically effective amount of an anti-CD33 cytotoxic conjugate together with one or more chemotherapeutic agents is taught (paragraph 62).  
	The recommended dose of gemtuzumab ozogamicin, when administered individually, is 9mg/m2 administered intravenously with a total of two doses with 14 days between the doses.  In combination therapy gemtuzumab ozogamicin is given in an amount range from about 3mg/m2 to 9mg/m2 per day (paragraph 48).  Cytarabine can be given in an amount of 100mg/m2 by infusion, 3g/m2 daily, and in high dose regimens, it is given in dosages up to 3g/m2 by intravenous infusion every 12 hours for up to 6 days.  In therapeutic applications, the dosages of the agents used may vary depending on the agent, the age, weight and clinical condition of the recipient patient and the experience and judgement of the clinician or practitioner administering the therapy.  The dose should be sufficient to result in complete remission (paragraph 75).  The antineoplastic compounds used can be varied to achieve a desired therapeutic effect (paragraph 77). 
	In one method of treatment, the patient is given an anti-CD33 cytotoxic conjugate for one day, an anthracycline for up to three days and a pyrimidine or purine nucleoside analog for up to ten days (paragraph 63).  
	Intravenous administration is taught (paragraphs 63, 77).  
	While Feingold ‘632 teaches a method for inhibiting growth and/or proliferation of a cell expressing CD33 by administering an anti-CD33 targeting agent and a combination of chemotherapeutic agents, it differs from that of the instantly claimed invention, in that it does not explicitly teach dosages.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the teachings of Feingold ’632 to exemplify 1-3g cytarabine/m2 body surface area and 100-500µg GCS-F (granulocyte colony stimulating factor) per day, to arrive at the dosages of the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the teachings of Feingold ’632 to exemplify 1-3g cytarabine/m2 body surface area and 100-500µg GCS-F per day, with a reasonable expectation of success, because Feingold ‘632 teaches 100mg/m2 to 3g/m2 dosages of cytarabine, and further teaches that the dosages of the agents used may vary depending on the agent, the age, weight and clinical condition of the recipient patient and the experience and judgement of the clinician or practitioner administering the therapy, and that the antineoplastic compounds used can be varied to achieve a desired therapeutic effect.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II).
	As evidenced by NIH, granulocyte colony-stimulating factor is also called filgrastim (pg. 1). 

	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040152632 to Feingold (published 2014, IDS dated 6/15/2020), as applied to claims 21-23, 28, 35-37  above, and further in view of Emens (Cancer J, published 2010, PTO-892).
Feingold ‘632 is applied as discussed in the above 35 USC 102 and 103 rejections.
	While Feingold ‘632 teaches a method for inhibiting growth and/or proliferation of a cell expressing CD33 by administering an anti-CD33 targeting agent and a combination of chemotherapeutic agents, it differs from that of the instantly claimed invention, in that it does not explicitly teach dosage schedules.
	Emens teaches that understanding the cellular and molecular basis of the interactions between chemotherapy drugs and the immune system will facilitate the strategic development of chemoimmunotherapy treatment regimens that both maximize tumor regression and the antitumor immune response for the long term clinical benefit of patients (abstract).  Carefully dissecting the proper dose and timing of drugs for integration with immune based therapies results in meaningful chemoimmunotherapy for cancer care (pg. 10).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the administration of cytarabine on days 1-5, filgrastim on days 0-5 and gemtuzumab ozogamicin on any one of day 9 to 20, of Feingold ‘632, in view of the teachings of Emens, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the administration of cytarabine on days 1-5, filgrastim on days 0-5 and gemtuzumab ozogamicin on any one of day 9 to 20, with a reasonable expectation of success, because Feingold ‘632 teaches chemoimmunotherapy dosing schedules that span hours and days, and Emens teaches that carefully dissecting the proper dose and timing of drugs for integration with immune based therapies results in meaningful chemoimmunotherapy.  Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)


	Claims 29-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0152632 to Feingold (published 2014, IDS dated 6/15/2020), as applied to claims 21, 28, 35-37 above, and further in view of Masarova (Ch. 4, Immunotherapy, published 2017, PTO-892).
Feingold ‘632 is applied as discussed in the above 35 USC 102 and 103 rejections.
	While Feingold ‘632 teaches a method for inhibiting growth and/or proliferation of a cell expressing CD33 by administering an anti-CD33 targeting agent and a combination of chemotherapeutic agents, it differs from that of the instantly claimed invention, in that it does not teach a radiolabeled antibody against CD33.
	Masarova teaches monoclonal antibodies and checkpoint strategies for AML (title).  
	Monoclonal antibodies commonly used in AML therapy target highly expressed leukemia surface antigens and include a) naked antibodies such as anti-CD33, e.g., lintuzumab, and b) antibody-drug conjugates linked to highly potent toxins such as gemtuzumab ozogamicin or to radioactive particles such as 225AC-labeled anti-CD33 antibodies (abstract, p. 73).   
	Anti-CD33 antibodies, such as lintuzumab and gemtuzumab ozogamicin, target CD33 and treat patients with AML (pg. 76).  
	Lintuzumab, HuM195, is an unconjugated anti-CD33 antibody that exerts its anti-leukemic activity through antibody-dependent cellular cytotoxicity, complement-dependent cytotoxicity, and inhibition of inflammatory cytokines (pg. 76).  
	Gemtuzumab ozogamicin is a conjugated anti-CD-33 antibody and the best-known monoclonal antibody in AML therapy (pgs. 76-77).  In older patients, the addition of GO to cytotoxic induction regimens improved the relapse risk, event-free survival and overall survival without improving the response rate or early mortality rate (pg. 77).    
	The radiosensitive nature of AML and the high expression of specific antigens on AML blasts via targeted antibodies conjugated to radionuclides, are attractive alternatives to antibodies conjugated to toxins (pg. 80).  In order to reduce the toxicity and improve the efficacy, alfa particles, such as 225AC are useful because of the emission of short range alfa particles (pg. 80).  225Ac-labeled anti-CD33 antibody lintuzumab has clinical activity with reduction of the peripheral blood/bone marrow blasts in the majority of patients with relapsed refractory AML (pg. 81).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the gemtuzumab ozogamicin of Feingold ‘632 with the 225AC-labeled-lintuzumab of Masarova, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute gemtuzumab ozogamicin with the 225AC-labeled-lintuzumab, with a reasonable expectation of success, because Masarova teaches gemtuzumab ozogamicin and 225AC-labeled-lintuzumab as conjugated monoclonal antibody treatments for AML, and Masarova teaches that the radiosensitive nature of AML and the high expression of specific antigens on AML blasts via targeted antibodies conjugated to radionuclides, are attractive alternatives to antibodies conjugated to toxins.  Furthermore, substituting equivalents (gemtuzumab ozogamicin and 225Ac-labeled-lintuzumab) known for the same purpose (immunotherapy for AML) is prima facie obvious, see MPEP 2144.06.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the 225Ac-labeled-lintuzumab of Feingold and Masarova, in a radiation dose of 0.1 to 10 uCi/kg and a protein dose of less than 10mg/kg body weight of the subject, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the 225Ac-labeled-lintuzumab of Feingold and Masarova, in a radiation dose of 0.1 to 10 uCi/kg, with a reasonable expectation of success, because Feingold teaches that the dosages of the agents used may vary depending on the agent, the age, weight and clinical condition of the recipient patient and the experience and judgement of the clinician or practitioner administering the therapy, and that the antineoplastic compounds used can be varied to achieve a desired therapeutic effect, and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)
	It is noted that claim 34 encompasses a protein dose of the anti-CD33 targeting agent of zero. 


	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0152632 to Feingold (published 2014, IDS dated 6/15/2020), as applied to claims 21, 28, 35-37 above, and further in view of Sutherland (mAbs, published 2009, PTO-892).
	Feingold ‘632 is applied as discussed in the above 35 USC 102 and 103 rejections.
	While Feingold ‘632 teaches a method for inhibiting growth and/or proliferation of a cell expressing CD33 by administering an anti-CD33 targeting agent and a combination of chemotherapeutic agents, it differs from that of the instantly claimed invention, in that it does not teach HuM195, which is lintuzumab.
	Sutherland teaches the anti-leukemic activity of lintuzumab (HuM195) in AML (title).  Lintuzumab exhibits significant anti-tumor activity through its abilities to mediate effector functions and to engage intracellular signaling processes associated with decreased production of tumorigenic and immunosuppressive factors, and is therapeutically effective under conditions where gemtuzumab ozogamicin has limited efficacy.  Lintuzumab is a treatment option for patients with AML, especially those unable to tolerate high-dose induction chemotherapy (pgs. 487-488).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the gemtuzumab ozogamicin of Feingold ‘632 with the HuM195 (lintuzumab) of Sutherland, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the gemtuzumab ozogamicin of Feingold ‘632 with the HuM195 (lintuzumab) of Sutherland, with a reasonable expectation of success, because Sutherland teaches lintuzumab as a treatment for patients with AML that is therapeutically effective under conditions where gemtuzumab ozogamicin has limited efficacy. Furthermore, substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.
	 

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0152632 to Feingold (published 2014, IDS dated 6/15/2020) in view of Masarova (Ch. 4, Immunotherapy, published 2017, PTO-892), Sutherland (mAbs, published 2009, PTO-892), and Wierzobowska (Eur. Jn. of Hematology, 2007, PTO-892).
Feingold ‘632 is applied as discussed in the above 35 USC 102 and 103 rejections.
	While Feingold ‘632 teaches a method for inhibiting growth and/or proliferation of a cell expressing CD33 by administering an anti-CD33 targeting agent and a combination of chemotherapeutic agents, it differs from that of the instantly claimed invention, in that it does not teach administration of 225Ac-labelled HuM195 and un-labelled HuM195, and does not teach a combination of cladribine, cytarabine, mitoxantrone, and filgrastim (CLAG-M).
	Masarova is applied as discussed in the above 35 USC 103 rejections.
	Sutherland is applied as discussed in the above 35 USC 103 rejection.
	Wierzobowska teaches that cladribine combined with high doses of arabinoside cytosine, which is cytarabine, mitoxantrone and G-CSF, (collectively referred to as CLAG-M) is a highly effective salvage regimen in patients with refractory and relapses acute myeloid leukemia (title).  
	Wierzobowska teaches the following CLAG-M protocol: 

    PNG
    media_image1.png
    52
    132
    media_image1.png
    Greyscale
 (p. 117).  
	CLAG-M salvage regimen is highly effective with a 58% complete remission rate and 4 year overall survival and disease-free survival (pg. 121).  Additionally, the toxicity profile of CLAG-M regimen is acceptable, enabling most patients to receive further treatment including transplantation procedures  (pgs. 122-23).  
	Wierzobowska teaches that FLAG regimen, which is fludarabine, cytarabine (AraC), and granulocyte colony stimulating factor (G-CSF), has been used in the treatment of refractory and relapsed AML and that the CLAG-M regimen compares favorably with it therapeutically (pgs. 116, 122, Table 8). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the gemtuzumab ozogamicin of Feingold ‘632 with the 225AC-labeled-lintuzumab of Masarova, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute gemtuzumab ozogamicin with 225AC-labeled-lintuzumab, with a reasonable expectation of success, because Masarova teaches gemtuzumab ozogamicin and 225AC-labeled-lintuzumab as conjugated monoclonal antibody treatments for AML and Masarova teaches that the radiosensitive nature of AML and the high expression of specific antigens on AML blasts via targeted antibodies conjugated to radionuclides, are attractive alternatives to antibodies conjugated to toxins.  Furthermore, substituting equivalents (gemtuzumab ozogamicin and 225Ac-labeled-lintuzumab) known for the same purpose (immunotherapy for AML) is prima facie obvious, see MPEP 2144.06.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the un-labelled HuM195  (lintuzumab) of Sutherland, to the methods of Feingold ‘632, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the un-labelled HuM195 (lintuzumab) of Sutherland, to the methods of Feingold ‘632, with a reasonable expectation of success, because Sutherland teaches lintuzumab as a treatment for patients with AML that is therapeutically effective under conditions where gemtuzumab ozogamicin has limited efficacy. Furthermore, "It is prima facie obvious to combine two compositions (a composition comprising gemtuzumab ozogamicin and a composition comprising HuM195) each of which is taught by the prior art to be useful for the same purpose (treatment of AML), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the FLAG of Feingold with the CLAG-M of Wierzobowska, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the FLAG of Feingold with the CLAG-M of Wierzobowska, with a reasonable expectation of success, because Wierzobowska teaches that the FLAG regimen has been used in the treatment of refractory and relapsed AML and that the CLAG-M regimen compares favorably with it therapeutically.  Substituting equivalents (FLAG and CLAM-M chemotherapy regimens) known for the same purpose (treatment for AML) is prima facie obvious, see MPEP 2144.06.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the 225Ac-labeled-lintuzumab of Feingold, Masarova and Wierzobowska, in a radiation dose of 0.1 to 10 uCi/kg and a protein dose of less than 10mg/kg body weight of the subject, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the 225Ac-labeled-lintuzumab of Feingold, Masarova, and Wierzobowska, in a radiation dose of 0.1 to 10 uCi/kg, with a reasonable expectation of success, because Feingold teaches that the dosages of the agents used may vary depending on the agent, the age, weight and clinical condition of the recipient patient and the experience and judgement of the clinician or practitioner administering the therapy, and that the antineoplastic compounds used can be varied to achieve a desired therapeutic effect, and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)
	It is noted that claim 40 encompasses a protein dose of 225Ac-labeleed HuM195 of zero. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622